


EXHIBIT 10.2







CREDIT AGREEMENT

DATED AS OF JULY 30, 2010

AMONG

MADISON GAS AND ELECTRIC COMPANY,

THE LENDERS,




JPMORGAN CHASE BANK, N.A.,

AS  ADMINISTRATIVE AGENT,




AND




BANK OF AMERICA, N.A.

AND

U.S. BANK NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS,



















J.P. MORGAN SECURITIES INC.

LEAD ARRANGER AND SOLE BOOK RUNNER











 

 

 







--------------------------------------------------------------------------------

ARTICLE I- DEFINITIONS; ETC.

1.1.

Definitions

ARTICLE II - THE CREDITS

2.1.

The Facility

2.2.

Advances

2.3.

Method of Borrowing

2.4.

Upfront Fee; Commitment Fee; Reductions in Aggregate Commitment

2.5.

Minimum Amount of Each Advance

2.6.

Optional Principal Payments

2.7.

Changes in Interest Rate, etc

2.8.

Rates Applicable After Default

2.9.

Method of Payment

2.10.

Noteless Agreement; Evidence of Indebtedness

2.11.

Telephonic Notices

2.12.

Interest Payment Dates; Interest and Fee Basis

2.13.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

2.14.

Lending Installations

2.15.

Non-Receipt of Funds by the Administrative Agent

2.16.

Extension of Facility Termination Date

2.17.

Letters of Credit

2.18.

Increase in Aggregate Commitment

ARTICLE III - YIELD PROTECTION; TAXES

3.1.

Yield Protection

3.2.

Changes in Capital Adequacy Regulations

3.3.

Availability of Types of Advances

3.4.

Funding Indemnification

3.5.

Taxes

3.6.

Lender Statements; Survival of Indemnity

3.7.

Substitution of Affected Lender

ARTICLE IV - CONDITIONS PRECEDENT

4.1.

Initial Credit Extension





 

 

 







--------------------------------------------------------------------------------



4.2.

Each Credit Extension

ARTICLE V - REPRESENTATIONS AND WARRANTIES

5.1.

Existence and Standing

5.2.

Authorization and Validity

5.3.

No Conflict; Government Consent

5.4.

Financial Statements

5.5.

Material Adverse Change

5.6.

Taxes

5.7.

Litigation and Contingent Obligations

5.8.

Subsidiaries

5.9.

ERISA

5.10.

Accuracy of Information

5.11.

Regulation U

5.12.

Compliance With Laws

5.13.

Ownership of Properties

5.14.

Plan Assets; Prohibited Transactions

5.15.

Environmental Matters

5.16.

Investment Company Act

5.17.

Insurance

5.18.

Regulatory Approval

ARTICLE VI - COVENANTS

6.1.

Financial Reporting

6.2.

Litigation

6.3.

Use of Proceeds

6.4.

Notice of Default

6.5.

Conduct of Business

6.6.

Taxes

6.7.

Insurance

6.8.

Compliance with Laws

6.9.

Maintenance of Properties





-iii-

 

 







--------------------------------------------------------------------------------



6.10.

Inspection

6.11.

Merger

6.12.

Sale of Assets

6.13.

Liens

6.14.

Affiliates

6.15.

Financial Covenant

ARTICLE VII

 - DEFAULTS

ARTICLE VIII - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.

Acceleration; Letter of Credit Account

8.2.

Amendments

8.3.

Preservation of Rights

ARTICLE IX - GENERAL PROVISIONS

9.1.

Survival of Representations

9.2.

Governmental Regulation

9.3.

Headings

9.4.

Entire Agreement

9.5.

Several Obligations; Benefits of this Agreement

9.6.

Expenses; Indemnification

9.7.

Numbers of Documents

9.8.

Accounting

9.9.

Severability of Provisions

9.10.

Nonliability of Lenders

9.11.

Confidentiality

9.12.

Nonreliance

9.13.

Disclosure

9.14.

USA PATRIOT ACT NOTIFICATION

ARTICLE X - THE ADMINISTRATIVE AGENT

10.1.

Appointment; Nature of Relationship

10.2.

Powers

10.3.

General Immunity





-iv-

 

 







--------------------------------------------------------------------------------



10.4.

No Responsibility for Loans, Recitals, etc.

10.5.

Action on Instructions of Lenders

10.6.

Employment of Administrative Agents and Counsel

10.7.

Reliance on Documents; Counsel

10.8.

Administrative Agent’s Reimbursement and Indemnification

10.9.

Notice of Default

10.10.

Rights as a Lender

10.11.

Lender Credit Decision

10.12.

Successor Administrative Agent

10.13.

Administrative Agent and Arranger Fees

10.14.

Delegation to Affiliates

10.15.

Other Agents

ARTICLE XI - SETOFF; RATABLE PAYMENTS

11.1.

Setoff

11.2.

Ratable Payments

ARTICLE XII

 - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.

Successors and Assigns

12.2.

Participations

12.3.

Assignments

12.4.

Dissemination of Information

12.5.

Tax Treatment

12.6.

Restructure or Transfer

ARTICLE XIII - NOTICES

13.1.

Notices

13.2.

Electronic Communications

13.3.

Change of Address

ARTICLE XIV - COUNTERPARTS; EFFECTIVENESS

ARTICLE XV

 - CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1.

CHOICE OF LAW

15.2.

WAIVER OF JURY TRIAL





-v-

 

 







--------------------------------------------------------------------------------

 

SCHEDULES




Schedule I

Lenders and Commitments

Pricing Schedule

Schedule 5.8

Subsidiaries

Schedule 6.13

Liens




EXHIBITS




Exhibit A

Form of Opinion of Borrower’s Counsel

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment

Exhibit D

Form of Written Money Transfer Instructions

Exhibit E

Form of Note

Exhibit F

Form of Increase Request











-vi-

 

 







--------------------------------------------------------------------------------

CREDIT AGREEMENT




This Agreement, dated as of July 30, 2010, is among Madison Gas and Electric
Company, the Lenders and JPMorgan Chase Bank, N.A., a national banking
association, as Administrative Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS; ETC.

1.1.  Definitions.  As used in this Agreement:

“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

“Advance” means a borrowing hereunder (i) made by the Borrower from the Lenders
on the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Advances, for the same Interest Period.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  

 “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders,  in the initial aggregate amount of $75,000,000 as changed from time to
time pursuant to the terms hereof.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 “Agreement” means this credit agreement, as it may be amended or modified and
in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (i) the Prime Rate as in effect on such day, (ii)
the sum of the Federal Funds Effective Rate as in effect on such day plus 0.5%
per annum and (iii) the Eurodollar Rate for a one month interest period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%.

“Anniversary Date” is defined in Section 2.16.

“Arranger” means J.P. Morgan Securities Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.





 

 

 







--------------------------------------------------------------------------------

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the Chairman, President, Chief Financial
Officer, Treasurer or an Assistant Treasurer of the Borrower, acting singly.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101 et seq.).

“Base Rate Margin” means, at any time, a percentage rate per annum determined in
accordance with the Pricing Schedule.

“Borrower” means Madison Gas and Electric Company, a Wisconsin corporation, and
its successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.2.3.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.





2

 

 







--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List, as amended from time to time.

“Change in Control” means (i) that MGE Energy, Inc. shall own less than 100% of
the voting equity interests of the Borrower or (ii) the acquisition by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 30% or more of the voting power of
the outstanding shares of voting stock of MGE Energy, Inc.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to issue or participate in Letters of Credit in an aggregate amount not
exceeding the amount set forth on Schedule I hereto or as set forth in any
assignment agreement relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

“Commitment Fee Rate” means, at any time, a percentage rate per annum determined
in accordance with the Pricing Schedule.

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.

“Consolidated Total Capitalization” means at any time the sum of Consolidated
Indebtedness and Consolidated Net Worth, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including any comfort letter, operating agreement, take-or-pay contract or
the obligations of any such Person as general partner of a partnership with
respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all members of a controlled group of trades or
businesses (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA.

“Conversion/Continuation Notice” is defined in Section 2.2.4.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.





3

 

 







--------------------------------------------------------------------------------

“Declining Lender” is defined in Section 2.16.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
a Loan or any participation in a Letter of Credit within one Business Day of the
date required to be funded by it hereunder, unless such failure has been cured;
(b) has otherwise failed to pay over to the Administrative Agent, any Issuer or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or such failure has been cured; (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; or (d) is subject to a cease and desist or
similar order issued by the Federal Deposit Insurance Corporation or a similar
Governmental Authority with jurisdiction over such Lender that prevents, or is
reasonably likely to prevent, such Lender from fulfilling is obligations
hereunder on a timely basis.

“Eligible Successor” means a Person that (i) is a corporation, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of one of the states of the United States or the
District of Columbia, (ii) as a result of a contemplated acquisition,
consolidation or merger, will succeed to all or substantially all of the
consolidated business and assets of the Borrower, (iii) upon giving effect to
such contemplated acquisition, consolidation or merger, will have all or
substantially all of its consolidated business and assets conducted and located
in the United States and (iv) in the case of the Borrower, is acceptable to the
Required Lenders.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Eurodollar Advance” means an Advance which bears interest based on the
Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars appearing on the Reuters Screen
LIBOR01 Page 1 (or any successor screen) as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that if no such British
Bankers’ Association Interest Settlement Rate is available to the Administrative
Agent, the applicable





4

 

 







--------------------------------------------------------------------------------

Eurodollar Base Rate for the relevant Interest Period shall instead be the rate
determined by the Administrative Agent to be the rate at which JPMCB or one of
its Affiliate banks offers to place deposits in U.S. dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMCB’s relevant Eurodollar Loan and having a maturity
equal to such Interest Period.

“Eurodollar Loan” means a Loan which bears interest based on the Eurodollar
Rate.

“Eurodollar Margin” means, at any time, a percentage rate per annum determined
in accordance with the Pricing Schedule.

“Eurodollar Rate” means, with respect to a Eurodollar Advance or Eurodollar Loan
for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the Eurodollar Margin.  The Eurodollar Rate shall be
rounded to the next higher multiple of 1/16 of 1% if the rate is not such a
multiple.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Extension Request” is defined in Section 2.16.

“Facility Termination Date” means the earliest to occur of (a) any Trigger Date,
if the Borrower has not received all authorizations or approvals of governmental
authorities required to be obtained in order for the term of this Credit
Agreement to extend past such date, (b) July 30, 2013 or any later date that is
specified as the Facility Termination Date in accordance with Section 2.16 and
(c) the date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.





5

 

 







--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which bears interest based on the
Floating Rate.

“Floating Rate Loan” means a Loan which bears interest based on the Floating
Rate.

“FRB” means the Board of Governors of the Federal Reserve System.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“including” means “including without limiting the generality of the foregoing”.

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations for borrowed money or for the deferred purchase price
of Property or services, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (iv) obligations which are evidenced by notes, acceptances, or
other instruments, (v) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person, (viii)
Contingent Obligations in respect of any type of obligation described in any of
the other clauses of this definition, (ix) obligations in respect of letters of
credit (excluding obligations in respect of letters of credit supporting timely
construction payments under a generation/transmission agreement with American
Transmission Company, LLC or under similar agreements with American Transmission
Company, LLC or other parties), (x) obligations in respect of Sale and Leaseback
Transactions and (xi) Off-Balance Sheet Liabilities.  Obligations of any Person
that would constitute Indebtedness solely because of such Person’s capacity as a
general partner of a partnership that incurred such Indebtedness shall not
constitute Indebtedness of such Person if such Indebtedness in non-recourse to
the partnership and neither such Person nor any Subsidiary thereof has any
Contingent Obligations with respect to such Indebtedness.

“Interest Period” means, with respect to a Eurodollar Advance, a period selected
by the Borrower commencing on a Business Day  and ending on the numerically
corresponding day 7 or 14 days or one, two, three or six months thereafter,
provided that if there is no such numerically corresponding day in the next,
second, third or sixth succeeding month, as applicable, such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month.  If an Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided that





6

 

 







--------------------------------------------------------------------------------

if such next succeeding Business Day falls in a new calendar month, such
Interest Period shall end on the immediately preceding Business Day.

“Issuer” means each of JPMorgan and any other Lender approved by the Borrower
and the Administrative Agent (which approval shall not be unreasonably withheld
or delayed), in each case in its capacity as an issuer of Letters of Credit
hereunder.

“Issuer Documents” means with respect to any Letter of Credit, the related
Letter Credit Application and any other document, agreement or instrument
entered into by the applicable Issuer and the Borrower or in favor of the
applicable Issuer and relating to such Letter of Credit.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” is defined in Section 2.17(k).

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.14.

“Letter of Credit” is defined in Section 2.17(a).

“Letter of Credit Application” is defined in Section 2.17(c).

“Letter of Credit Fee” is defined in Section 2.17(d).

“Letter of Credit Fee Rate” means, at any time, a percentage rate per annum
determined in accordance with the Pricing Schedule.

“Letter of Credit Obligations” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount of all Letters of Credit at such time
plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at such
time.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, a loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, each Note issued pursuant to Section
2.10, each Letter of Credit and each Letter of Credit Application.





7

 

 







--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, on the ability of the Borrower
to perform its obligations under this Agreement, or on the validity or
enforceability of this Agreement.

“Modification” and “Modify” are defined in Section 2.17(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means any promissory note in the form of Exhibit E hereto issued at the
request of a Lender pursuant to Section 2.10 to evidence its Loans.

 “Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, the
Administrative Agent, any Issuer or any indemnified party arising under the Loan
Documents.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) its pro rata share of the Letter of Credit Obligations at such time.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.





8

 

 







--------------------------------------------------------------------------------

“Pension Plan” means a “pension plan” as such term is defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA, and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by JPMCB from time to time (which is not necessarily the lowest rate
charged to any customer), changing when and as such prime rate changes.

“Principal Subsidiary” means any Subsidiary  (i) which together with its
Subsidiaries has assets having an aggregate book value exceeding 10% of the
consolidated assets of the Borrower and its Subsidiaries, or (ii) which together
with its Subsidiaries had net income in excess of 10% of the consolidated net
income of the Borrower and its Subsidiaries for the most recently ended period
of four fiscal quarters.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3.1.

“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor thereto or other regulation or official interpretation of the FRB
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.17 to reimburse the Issuers for
amounts paid by the Issuers in respect of any one or more drawings under Letters
of Credit.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.





9

 

 







--------------------------------------------------------------------------------

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having at least 66-2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66-2/3% of the Aggregate Outstanding
Credit Exposure. Any Defaulting Lender shall be excluded for purposes of making
a determination of Required Lenders.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et seq., as amended from time to time.

 “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that





10

 

 







--------------------------------------------------------------------------------

month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Trigger Date” means (i) July 29, 2011 and (ii) July 28, 2012.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.2.  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE CREDITS

2.1.  The Facility.

2.1.1.  Description of Facility.  The Lenders grant to the Borrower a revolving
credit facility pursuant to which, and upon the terms and subject to the
conditions herein set forth, (a) each Lender severally agrees to make Loans to
the Borrower in accordance with Section 2.2 and  (b) each Issuer agrees to issue
Letters of Credit for the account of the Borrower





11

 

 







--------------------------------------------------------------------------------

from time to time (and each Lender severally agrees to participate in each such
Letter of Credit as more fully set forth in Section 2.17).

2.1.2.  Limitations on Outstandings.  In no event may (a) the Aggregate
Outstanding Credit Exposure at any time exceed the Aggregate Commitment or (b)
the Outstanding Credit Exposure of any Lender at any time exceed the amount of
such Lender’s Commitment.

2.1.3.  Availability of Facility.  Subject to the terms of this Agreement, the
facility is available from the date hereof to the Facility Termination Date, and
the Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date.  The Commitments shall expire on the Facility Termination
Date.

2.1.4.  Repayment of Facility; Deposit of Cash Collateral.  Any outstanding
Advances and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date and on such date the Borrower will deposit into
the LC Collateral Account an amount in immediately available funds equal to the
aggregate stated amount of all Letters of Credit that will remain outstanding
after the Facility Termination Date.

2.2.  Advances.

2.2.1.  Advances.  Each Advance hereunder shall consist of Loans made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.  

2.2.2.  Types of Advances.  The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.2.3.

2.2.3.  Method of Selecting Types and Interest Periods for Advances.  The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto, from time to time.  The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) not later than 1:00 p.m. (New York time) (x) on the Borrowing Date of
each Floating Rate Advance and (y) at least three Business Days before the
Borrowing Date for each Eurodollar Advance.  A Borrowing Notice shall specify:

(i)

the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)

the aggregate amount of such Advance,

(iii)

the Type of Advance selected, and

(iv)

in the case of each Eurodollar Advance, the Interest Period applicable thereto
(which may not end after the Facility Termination Date).

2.2.4.  Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are either converted into Eurodollar Advances in accordance with
this Section 2.2.4 or





12

 

 







--------------------------------------------------------------------------------

are repaid in accordance with Section 2.6.  Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar  Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.6 or (y) the Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
 Subject to the terms of Section 2.5, the Borrower may elect from time to time
to convert all or any part of a Floating Rate Advance into a Eurodollar Advance.
 The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance, or continuation of a Eurodollar Advance, not later
than 1:00 p.m. (New York time) at least three Business Days prior to the date of
the requested conversion or continuation, specifying:

(i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii)

the amount of such Advance(s) which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.3.  Method of Borrowing.  Not later than 2:00 p.m. (New York time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIII.  The Administrative Agent will make the
funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.4.  Upfront Fee; Commitment Fee; Reductions in Aggregate Commitment.  The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender on the date hereof an upfront fee equal to 0.20% of such Lender’s
Commitment.  The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee at a per annum rate equal to the
Commitment Fee Rate on the average daily unused amount of such Lender’s
Commitment from the date hereof to and including the Facility Termination Date,
payable on the last day of each calendar quarter hereafter and on the Facility
Termination Date; provided that the Borrower shall not be obligated to pay a
commitment fee for the account of any Lender with respect to any period during
which such Lender is a Defaulting Lender.  The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in an
amount equal to $5,000,000 or an integral multiple of $1,000,000 in excess of
$5,000,000 upon at least two Business Days’ written notice to the Administrative
Agent, which notice shall specify the amount of any such reduction, provided,
that the amount of the Aggregate Commitment may not be reduced below the
aggregate principal amount of the outstanding Advances.  All accrued commitment
fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder.





13

 

 







--------------------------------------------------------------------------------

2.5.  Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in the
amount of $1,000,000 (or a higher integral multiple of $500,000), and each
Floating Rate Advance shall be in the amount of (i) $1,000,000 (or a higher
integral multiple of $500,000) or, if applicable, (ii) the amount of then
outstanding commercial paper being repaid with the proceeds of such Floating
Rate Advance, provided that any Floating Rate Advance may be in the amount of
the unused Aggregate Commitment.  The Borrower shall not request a Eurodollar
Advance if, after giving effect to the requested Eurodollar Advance, more than
ten separate Eurodollar Advances would be outstanding.

2.6.  Optional Principal Payments.  The Borrower may from time to time pay on
any Business Day, without penalty or premium, all outstanding Floating Rate
Advances, or, in the amount of $1,000,000 or a higher integral multiple of
$500,000, any portion of the outstanding Floating Rate Advances upon notice to
the Agent (not later than 1:00 p.m. (New York time)) on the proposed day of
payment.  The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.4 but without penalty or
premium, all outstanding Eurodollar Advances or, in the amount of $1,000,000 or
a higher integral multiple of $500,000, any portion of the outstanding
Eurodollar Advances upon two Business Days’ prior notice to the Administrative
Agent.

2.7.  Changes in Interest Rate, etc.  Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.2.4 to but excluding
the date it becomes due or is converted into a Eurodollar Advance pursuant to
Section 2.2.4 hereof, at a rate per annum equal to the Floating Rate plus the
Base Rate Margin for such day.  Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Eurodollar Advance.  No Interest Period may end after the
Facility Termination Date.

2.8.  Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.2.3 or Section 2.2.4, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance.  During the continuance of
a Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 1.5%  per annum, (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time, plus the Base Rate Margin, plus 1.5%
 per annum and/or (iii) the Letter of Credit Fee Rate shall be increased by 1.5%
 per annum, provided that, during the continuance of a Default under Section 7.7
or 7.8, the interest rates set forth in clauses (i) and (ii) above and





14

 

 







--------------------------------------------------------------------------------

the increase in the Letter of Credit Fee Rate set forth in clause (iii) above
shall be applicable to all applicable Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender.

2.9.  Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to automatically charge the account of the Borrower maintained with
JPMCB (account number: xxxxxxxxx) for each payment of principal, interest and
fees as it becomes due hereunder.

2.10.  Noteless Agreement; Evidence of Indebtedness.  (1)  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii)

The Administrative Agent shall also maintain accounts in which it will record
(a) the amount of each Loan made hereunder, the Type thereof and the Interest
Period with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(c) the original stated amount of each Letter of Credit and the amount of Letter
of Credit Obligations outstanding and (d) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(iii)

The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, that the failure of the Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

(iv)

Any Lender may request that its Loans be evidenced by Notes.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender.  Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to Section
12.3) be represented by a Note payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.





15

 

 







--------------------------------------------------------------------------------

2.11.  Telephonic Notices.  The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances, and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

2.12.  Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurodollar Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest and commitment fees shall be calculated for
actual days elapsed on the basis of a 360-day year, except that interest
calculated based on the Prime Rate shall be calculated for actual days elapsed
on the basis of a 365, or when appropriate 366, day year.  Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to noon (local time) at the place of
payment.  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

2.13.  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

2.14.  Lending Installations.  Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time.  All terms of this Agreement shall apply to any such Lending
Installation and any Loan issued hereunder shall be deemed held by each Lender
for the benefit of any such Lending Installation.  Each Lender may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.





16

 

 







--------------------------------------------------------------------------------

2.15.  Non-Receipt of Funds by the Administrative Agent.  Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption.
 If such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.16.  Extension of Facility Termination Date.  The Borrower may request an
extension of the Facility Termination Date for up to two additional one-year
periods by submitting a request for an extension to the Administrative Agent (an
“Extension Request”) not more than 60 days or less than 30 days prior to any
anniversary of the date of this Agreement (each an “Anniversary Date”).  In
response to such request, each Lender shall, not later than 20 days prior to the
applicable Anniversary Date, notify the Agent whether it is willing (in its sole
and complete discretion) to extend the scheduled Facility Termination Date for
an additional year (and any Lender that fails to give such notice to the Agent
shall be deemed to have elected not to extend the scheduled Facility Termination
Date).  The Agent will notify the Borrower of the Lenders’ decisions no later
than 15 days prior to such Anniversary Date.  If Lenders holding more than 50%
of the Commitments elect to extend the scheduled Facility Termination Date, then
on such Anniversary Date the Commitments of such Lenders shall be extended for
an additional year; provided that (i) no Default or Unmatured Default exists on
such Anniversary Date and (ii) all representations and warranties are true and
correct on such Anniversary Date, as though made as of such Anniversary Date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).  No Lender shall be
required to consent to any Extension Request and any Lender that elects, or is
deemed to have elected, not to extend the scheduled Facility Termination Date (a
“Declining Lender”) will have its Commitment terminated on the then existing
scheduled Facility Termination Date (without regard to any extension by other
Lenders).  The Borrower may, at its sole expense and effort, upon notice to any
Declining Lender and the Administrative Agent, require any Declining Lender to
assign and delegate its rights and obligations under this Agreement to an
assignee selected by the Borrower and willing to accept such assignment (in
accordance with, and subject to, the restrictions and consents otherwise
required for assignments generally).

2.17.  Letters of Credit.

(a)

Issuance.  Each Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue standby letters of credit (each a “Letter of Credit”)
and to extend, increase, decrease or otherwise modify Letters of Credit
(“Modify,” and each





17

 

 







--------------------------------------------------------------------------------

such action a “Modification”) from time to time from and including the date of
this Agreement and prior to the Facility Termination Date upon the request of
the Borrower; provided that immediately after each such Letter of Credit is
issued or Modified, the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment.  No Letter of Credit shall have an expiry date later
than (i) one year following the date of issuance thereof, provided that any
Letter of Credit with a one-year tenor may provide for the extension thereof for
additional one-year periods, and (ii) five Business Days prior to the scheduled
Facility Termination Date.

(b)

Participations.  Upon the issuance or Modification by any Issuer of a Letter of
Credit in accordance with this Section 2.17, such Issuer shall be deemed,
without further action by any Person, to have unconditionally and irrevocably
sold to each Lender, and each Lender shall be deemed, without further action by
any Person, to have unconditionally and irrevocably purchased from such Issuer,
a participation in such Letter of Credit (and each Modification thereof) and the
related Letter of Credit Obligations in proportion to its pro rata share.

(c)

Notice.  Subject to Section 2.17(a), the Borrower shall give the applicable
Issuer and the Administrative Agent notice prior to 11:00 a.m. (New York time)
at least three Business Days (or such lesser period of time as such Issuer may
agree in its sole discretion) prior to the proposed date of issuance or
Modification of each Letter of Credit, specifying the beneficiary, the proposed
date of issuance (or Modification) and the expiry date of such Letter of Credit,
and, in the case of an issuance or a Modification (other than an extension,
increase or decrease, for which such information shall not be required),
describing the proposed terms of such Letter of Credit and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
applicable Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender, of the contents thereof
and of the amount of such Lender’s participation in such proposed Letter of
Credit.  The issuance or Modification by an Issuer of any Letter of Credit
shall, in addition to the conditions precedent set forth in Article IV (the
satisfaction of which such Issuer shall have no duty to ascertain, it being
understood, however, that such Issuer shall not issue any Letter of Credit if it
has received written notice from the Borrower, the Administrative Agent or any
Lender that any such condition precedent has not been satisfied), be subject to
the conditions precedent that such Letter of Credit shall be satisfactory to
such Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Letter of Credit as such Issuer shall have reasonably requested (each a
“Letter of Credit Application”).  In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application, the terms
of this Agreement shall control.

(d)

Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent, for
the account of the Lenders ratably in accordance with their respective pro rata
shares, with respect to each Letter of Credit, a letter of credit fee (the
“Letter of Credit Fee”) at a per annum rate equal to the Letter of Credit Fee
Rate in effect from time to time on the daily maximum amount available under
such Letter of Credit, such fee to be payable in arrears on each Payment Date,
on the Facility Termination Date and, if





18

 

 







--------------------------------------------------------------------------------

applicable, thereafter on demand; provided, further, that the Borrower shall not
be obligated to pay a Letter of Credit Fee for the account of any Lender with
respect to any period during which such Lender is a Defaulting Lender.  The
Borrower shall also pay to each Issuer for its own account (x) a fronting fee in
the amount agreed to by such Issuer and the Borrower from time to time, with
such fee to be payable in arrears on the last day of each calendar quarter, and
(y) documentary and processing charges in connection with the issuance or
Modification of and draws under Letters of Credit in accordance with such
Issuer’s standard schedule for such charges as in effect from time to time.

(e)

Administration; Reimbursement by Lenders.  Upon receipt from the beneficiary of
any Letter of Credit of any demand for payment under such Letter of Credit, the
applicable Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and each Lender of the amount to be
paid by such Issuer as a result of such demand and the proposed payment date
(the “Letter of Credit Payment Date”).  The responsibility of any Issuer to the
Borrower and each Lender shall be only to determine that the documents delivered
under each Letter of Credit issued by such Issuer in connection with a demand
for payment are in conformity in all material respects with such Letter of
Credit.  Each Issuer shall endeavor to exercise the same care in its issuance
and administration of Letters of Credit as it does with respect to letters of
credit in which no participations are granted, it being understood that in the
absence of any gross negligence or willful misconduct by such Issuer, each
Lender shall be unconditionally and irrevocably obligated, without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
such Issuer on demand for (a) such Lender’s pro rata share of the amount of each
payment made by such Issuer under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.17(f) below, plus
(b) interest on the foregoing amount, for each day from the date of the
applicable payment by such Issuer to the date on which such Issuer is reimbursed
by such Lender for its pro rata share thereof, at a rate per annum equal to the
Federal Funds Effective Rate or, beginning on third Business Day after demand
for such amount by such Issuer, the rate applicable to Floating Rate Advances.

(f)

Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer through the Administrative
Agent on or before the applicable Letter of Credit Payment Date for any amount
to be paid by such Issuer upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind; provided that the
Borrower shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower which the Borrower proves were
caused by (a) the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (b) such Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  All such amounts paid
by an Issuer and remaining unpaid by the Borrower shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the sum of 1%
plus the rate applicable to Floating Rate Advances.  The Administrative Agent
will pay to each Lender ratably in accordance with its pro rata share all
amounts received by it from the Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Letter of





19

 

 







--------------------------------------------------------------------------------

Credit, but only to the extent such Lender made payment to the applicable Issuer
in respect of such Letter of Credit pursuant to Section 2.17(e).

(g)

Obligations Absolute.  The Borrower’s obligations under this Section 2.17 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Issuer, any Lender or any beneficiary of a Letter of
Credit.  The Borrower further agrees with the Issuers and the Lenders that
neither any Issuer nor any Lender shall be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Letter of Credit shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee.  No Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit.  The
Borrower agrees that any action taken or omitted by any Issuer or any Lender
under or in connection with any Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put any Issuer or any Lender under any
liability to the Borrower.  Nothing in this Section 2.17(g) is intended to limit
the right of the Borrower to make a claim against any Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.17(f).

(h)

Actions of Issuers.  Each Issuer shall be entitled to rely, and shall be fully
protected in relying, upon any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such Issuer.  Each Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.17, each
Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit issued by such Issuer.

(i)

Indemnification.  The Borrower agrees to indemnify and hold harmless each
Lender, each Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed





20

 

 







--------------------------------------------------------------------------------

against such Person by any other Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit or any actual or proposed use of
any Letter of Credit, including any claims, damages, losses, liabilities, costs
or expenses which any Issuer may incur by reason of or in connection with (a)
the failure of any other Lender to fulfill or comply with its obligations to
such Issuer hereunder (but nothing herein contained shall affect any right the
Borrower may have against any defaulting Lender) or  (b) by reason of or on
account of such Issuer issuing any Letter of Credit which specifies that the
term “Beneficiary” therein includes any successor by operation of law of the
named Beneficiary, but which Letter of Credit does not require that any drawing
by any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Person for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of any Issuer in determining whether a request presented under any
Letter of Credit issued by such Issuer complied with the terms of such Letter of
Credit or (y) any Issuer’s failure to pay under any Letter of Credit issued by
it after the presentation to it of a request strictly complying with the terms
and conditions of such Letter of Credit.  Nothing in this Section 2.17(i) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.

(j)

Lenders’ Indemnification.  Each Lender shall, ratably in accordance with its pro
rata share, indemnify each Issuer and its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
charges), claim, demand, action, loss or liability (except such as result from
such indemnitees’ gross negligence or willful misconduct or such Issuer’s
failure to pay under any Letter of Credit issued by it after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit) that such indemnitees may suffer or incur in connection with this
Section 2.17 or any action taken or omitted by such indemnitees hereunder.

(k)

LC Collateral Account.  The Borrower agrees that it will establish on the
Facility Termination Date (or on such earlier date as may be required pursuant
to Section 8.1), and thereafter maintain so long as any Letter of Credit
Obligation remains outstanding or any other amount is payable to any Issuer or
the Lenders in respect of any Letter of Credit, a special collateral account
pursuant to arrangements satisfactory to the Administrative Agent (the “LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1.  The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuers, a security interest in all of the Borrower’s right, title and
interest in and to all funds which may from time to time be on deposit in the LC
Collateral Account, to secure the prompt and complete payment and performance of
the Obligations.  The Administrative Agent will invest any funds on deposit from
time to time in the LC Collateral Account in certificates of deposit of JPMCB
having a maturity not exceeding 30 days.  If funds are deposited in the LC





21

 

 







--------------------------------------------------------------------------------

Collateral Account pursuant to Section 2.1.4 and the provisions of Section 8.1
are not applicable, then the Administrative Agent shall release from the LC
Collateral Account to the Borrower, upon the request of the Borrower, an amount
equal to the excess (if any) of all funds in the LC Collateral Account over the
Letter of Credit Obligations.

(l)

Rights as a Lender.  In its capacity as a Lender, each Issuer shall have the
same rights and obligations as any other Lender.

2.18.  Increase in Aggregate Commitment.  

(a)

The Borrower may, from time to time (but not on more than four occasions during
the term of this Agreement), by means of a letter delivered to the
Administrative Agent substantially in the form of Exhibit F, request that the
Aggregate Commitment be increased; provided that (i) the aggregate amount of all
such increases during the term of this Agreement shall not exceed $25,000,000
and (ii) any such increase in the Aggregate Commitment shall be in an amount
equal to $10,000,000 or a higher integral multiple of $1,000,000 (or, if less,
the remaining amount of the increases permitted under this Section 2.18).

(b)

Any increase in the Aggregate Commitment may be effected by (i) increasing the
Commitment of one or more Lenders which have agreed to such increase and/or (ii)
subject to clause (d) below, adding one or more commercial banks or other
Persons as a party hereto (each an “Additional Lender”) with a Commitment in an
amount agreed to by any such Additional Lender.

(c)

Any increase in the Aggregate Commitment pursuant to this Section 2.18 shall be
effective three Business Days (or such other period agreed to by the
Administrative Agent, the Borrower and, as applicable, each Lender that has
agreed to increase its Commitment and each Additional Lender) after the date on
which the Administrative Agent has acknowledged receipt of the applicable
increase letter in the form of Annex 1 (in the case of an increase in the
Commitment of an existing Lender) or Annex 2 (in the case of the addition of an
Additional Lender) to Exhibit F.

(d)

No Additional Lender shall be added as a party hereto without the written
consent of the Administrative Agent and each Issuer (which consents shall not be
unreasonably withheld or delayed), and each increase in the Aggregate Commitment
may only be effected if there is no Default or an Unmatured Default and the
Borrower confirms the accuracy of all representations and warranties.

(e)

The Administrative Agent shall promptly notify the Borrower and the Lenders of
any increase in the Aggregate Commitment pursuant to this Section 2.18 and of
the Commitment and pro rata share of the Aggregate Commitment of each Lender
after giving effect thereto.  The parties hereto agree that, notwithstanding any
other provision of this Agreement, the Administrative Agent, the Borrower, each
Additional Lender and each increasing Lender, as applicable, may make
arrangements to stage the timing of any such increase, or to cause an Additional
Lender or an increasing Lender to temporarily hold risk participations in the
outstanding Advances of the other Lenders





22

 

 







--------------------------------------------------------------------------------

(rather than fund its pro rata share of all outstanding Advances concurrently
with the applicable increase), in each case with a view toward minimizing
breakage costs and transfers of funds in connection with any increase in the
Aggregate Commitment.  The Borrower acknowledges that if, as a result of a
non-pro-rata increase in the Aggregate Commitment, any Eurodollar Advance is
prepaid or converted (in whole or in part) on a day other than the last day of
an Interest Period therefor, then such prepayment or conversion shall be subject
to the provisions of Section 3.4.




ARTICLE III

YIELD PROTECTION; TAXES

3.1.  Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender,
applicable Lending Installation or any Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

(i)

subjects any Lender, any applicable Lending Installation or any Issuer to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans or Letters of
Credit or participations therein, or

(ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, any applicable Lending
Installation or any Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

(iii)

imposes any other condition the result of which is to increase the cost to any
Lender, any applicable Lending Installation or any Issuer of making, funding or
maintaining its Eurodollar Loans or of issuing or participating in Letters of
Credit or reduces any amount receivable by any Lender, any applicable Lending
Installation or any Issuer in connection with its Eurodollar Loans or Letters of
Credit, or requires any Lender, any applicable Lending Installation or any
Issuer to make any payment calculated by reference to the amount of Eurodollar
Loans or Letters of Credit held or interest received by it, by an amount deemed
material by such Lender or such Issuer, as the case may be, and the result of
any of the foregoing is to increase the cost to such Lender, the applicable
Lending Installation or such Issuer of making or maintaining its Eurodollar
Loans, Letters of Credit or Commitment or to reduce the return received by such
Lender, the applicable Lending Installation or such Issuer in connection with
such Eurodollar Loans, Letters of Credit or Commitment, then, within 15 days of
demand by such Lender or such Issuer, the Borrower shall pay such Lender or such
Issuer such additional amount or amounts as will compensate such Lender or such
Issuer for such increased cost or reduction in amount received; provided that no
Lender shall be entitled to demand such





23

 

 







--------------------------------------------------------------------------------

compensation more than 90 days following the last day of the Interest Period in
respect of which such demand is made; and provided further that the foregoing
proviso shall in no way limit the right of any Lender or any Issuer to demand or
receive such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, guideline or request described
above if such demand is made within 90 days after the implementation of such
retroactive law, interpretation, guideline or request.

3.2.  Changes in Capital Adequacy Regulations.  If a Lender or an Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such Issuer, any Lending Installation of such Lender or any
corporation controlling such Lender or such Issuer is increased as a result of a
Change, then, within 15 days of demand by such Lender or such Issuer the
Borrower shall pay such Lender or such Issuer the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender or such Issuer determines is attributable to this Agreement,
its Outstanding Credit Exposure or its Commitment (after taking into account
such Lender’s or such Issuer’s policies as to capital adequacy).  “Change” means
(i) any change after the date of this Agreement in (or in the interpretation of)
the Risk-Based Capital Guidelines or (ii) any adoption of or change in (or any
change in the interpretation of) any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender, any Lending Installation or any Issuer or any
corporation controlling any Lender or any Issuer.  “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

3.3.  Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
(i) the obligation of any such affected Lender to make, continue or convert
Loans into Eurodollar Loans shall be suspended (subject to the following
paragraph of this Section 3.3) until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) all Eurodollar Loans of such affected Lender then
outstanding shall, on the last day of the then applicable Interest Period (or
such earlier date as such affected Lender shall designate upon not less than
five Business Days’ prior written notice to the Administrative Agent), be
automatically converted into Floating Rate Loans.

If the obligation of any Lender to make, continue or convert into Eurodollar
Loans has been suspended pursuant to the preceding paragraph, then, unless and
until the Administrative Agent shall notify the applicable Borrower and the
Lenders that the circumstances causing such suspension no longer exist, (i) all
Loans that would otherwise be made by such Lender as





24

 

 







--------------------------------------------------------------------------------

Eurodollar Loans shall instead be made as Floating Rate Loans and (ii) to the
extent that Eurodollar Loans of such Lender have been converted into Floating
Rate Loans pursuant to the preceding paragraph or made instead as Floating Rate
Loans pursuant to the preceding clause (i), all payments and prepayments of
principal that would have otherwise been applied to such Eurodollar Loans of
such Lender shall be applied instead to such Floating Rate Loans of such Lender.

3.4.  Funding Indemnification.  If any conversion or payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made, paid, continued or converted on the date
specified by the Borrower for any reason other than default by the Lenders, the
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.

3.5.  Taxes.  (2)  All payments by the Borrower to or for the account of any
Lender, any Issuer or the Administrative Agent hereunder or under any Note shall
be made free and clear of and without deduction for any and all Taxes.  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any Issuer or the Administrative Agent, (a)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender, such Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (b) the Borrower shall make such deductions, (c)
the Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

(ii)

In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other Loan
Document or from the execution or delivery of, or otherwise with respect to, any
Loan Document (“Other Taxes”).

(iii)

The Borrower hereby agrees to indemnify the Administrative Agent, each Lender
and each Issuer for the full amount of Taxes or Other Taxes (including any Taxes
or Other Taxes imposed on amounts payable under this Section 3.5) paid by the
Administrative Agent, such Lender or such Issuer as a result of its Commitment,
any Loans made or Letters of Credit issued by it hereunder, or otherwise in
connection with its participation in this Agreement and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
 Payments due under this indemnification shall be made within 30 days of the
date the Administrative Agent, such Lender or such Issuer makes demand therefor
pursuant to Section 3.6.

(iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement (or, if later, the
date it becomes a party hereto), (i) deliver to each of the Borrower and the
Administrative Agent two duly completed copies of





25

 

 







--------------------------------------------------------------------------------

United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
 Each Non-U.S. Lender further undertakes to deliver to each of the Borrower and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including any change in treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.

(v)

For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(vi)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate.

(vii)

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time





26

 

 







--------------------------------------------------------------------------------

charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent).  The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

3.6.  Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender.  Each Lender or
each Issuer, as applicable, shall deliver a written statement of such Lender or
such Issuer to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement
shall set forth in reasonable detail the calculations upon which such Lender or
such Issuer determined such amount and shall be final, conclusive and binding on
the Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender or any Issuer shall be payable on demand after
receipt by the Borrower of such written statement.  The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

3.7.  Substitution of Affected Lender.  If (i) the obligation of any Lender to
make or to convert or continue outstanding Loans as or into Eurodollar Loans has
been suspended pursuant to Section 3.3; (ii) any Lender has demanded
compensation under Section 3.1, 3.2 or 3.5 or (iii) any Lender is a Defaulting
Lender, then the Borrower shall have the right to designate a substitute lender
or lenders (which may be one or more of the other Lenders) mutually satisfactory
to the Borrower and the Administrative Agent (whose consent shall not be
unreasonably withheld or delayed) to purchase for cash, pursuant to an
Assignment Agreement in substantially the form of Exhibit C hereto, the
Outstanding Credit Exposure of such Lender and to assume the Commitment of such
Lender, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the principal amount of all of such Lender’s Outstanding
Credit Exposure plus any accrued and unpaid interest thereon and the accrued but
unpaid fees in respect of such Lender’s Commitment hereunder plus such amount,
if any, as would be payable pursuant to Section 3.4 if the Outstanding Credit
Exposure of such Lender was prepaid in its entirety on the date of consummation
of such assignment.

ARTICLE IV

CONDITIONS PRECEDENT

4.1.  Initial Credit Extension.  The Lenders and the Issuers shall not be
required to make the initial Credit Extension hereunder unless the Borrower has
made payment to the Administrative Agent for the account of the Lenders in
immediately available funds the upfront fees payable under Section 2.4 and the
Borrower has furnished to the Administrative Agent with sufficient copies for
the Lenders:





27

 

 







--------------------------------------------------------------------------------



(i)

Copies of the restated articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation, as
well as any other information required by Section 326 of the USA Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
Borrower as required by Section 326 of the USA Patriot Act.

(ii)

Copies, certified by the Secretary or Assistant Secretary of the Borrower, of
its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.

(iii)

An incumbency certificate, executed by the Secretary or Assistant Secretary of
the Borrower, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the Borrower is a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

(iv)

A certificate, signed by the chief financial officer of the Borrower, stating
that on the date of this Agreement (a) the representations and warranties
contained in Article V are true and correct in all material respects and (b) no
Default or Unmatured Default has occurred and is continuing.

(v)

A written opinion of the Borrower’s counsel, addressed to the Lenders in
substantially the form of Exhibit A.

(vi)

Any Note requested by a Lender pursuant to Section 2.10 payable to the order of
such requesting Lender.

(vii)

Evidence satisfactory to the Administrative Agent of any required governmental
approvals or consents regarding this Agreement.

(viii)

Evidence that the Amended and Restated Credit Agreement dated December 21, 2005
among the Borrower, various financial institutions and JPMorgan Chase Bank, N.A.
as administrative agent, has been terminated and all amounts payable thereunder
(other than contingent indemnity obligations) have been paid in full.

(ix)

Such other documents as any Lender or its counsel may have reasonably requested.

4.2.  Each Credit Extension.  The Lenders and the Issuers shall not be required
to make any Credit Extension unless on the date of such Credit Extension:

(i)

No Default or Unmatured Default exists or would result from such Credit
Extension.

(ii)

The representations and warranties contained in Article V (other than, in the
case of each Credit Extension to be made after the date of this Agreement,
Sections 5.5 and 5.7) are true and correct in all material respects as of the
date of such Credit Extension except to the





28

 

 







--------------------------------------------------------------------------------

extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

(iii)

All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders, the Issuers and their counsel (including evidence
satisfactory to the Administrative Agent of any required governmental approvals
or consents regarding such Credit Extension).

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 4.2(i) and (ii) have been satisfied.
 Any Lender may require delivery of a duly completed compliance certificate in
substantially the form of Exhibit B as a condition to making a Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.  Existence and Standing.  Each of the Borrower and each Principal
Subsidiary is a corporation, partnership (in the case of Principal Subsidiaries
only) or limited liability company duly and properly incorporated or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization.  Each of the Borrower and each Principal
Subsidiary has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted other than where the failure to
be so authorized would not reasonably be expected to have a Material Adverse
Effect.

5.2.  Authorization and Validity.  The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents  and to perform its
obligations thereunder.  The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles.

5.3.  No Conflict; Government Consent.  Neither the execution and delivery by
the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Principal Subsidiaries or (ii) the
Borrower's or any Principal Subsidiary's articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its





29

 

 







--------------------------------------------------------------------------------

Principal Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Principal Subsidiary pursuant to the terms of any
such indenture, instrument or agreement.  No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Principal Subsidiaries, is
required to be obtained by the Borrower or any of its Principal Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.

5.4.  Financial Statements.  The December 31, 2009 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

5.5.  Material Adverse Change.  Since December 31, 2009, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries, taken as a whole, which
could reasonably be expected to have a Material Adverse Effect.

5.6.  Taxes.  MGE Energy, Inc., the parent corporation for the Borrower, has, or
the Borrower and its Subsidiaries have, filed all United States federal tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP.  The United States income tax returns of the
Borrower and its Subsidiaries through the fiscal year ended December 31, 2005,
are not subject to audit by the Internal Revenue Service.  No tax liens have
been filed and no claims are being asserted with respect to any such taxes,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.

5.7.  Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, overtly threatened against or affecting
the Borrower or any of its Principal Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extension.  Other than any liability incident to
any litigation, arbitration or proceeding which could not reasonably be expected
to have a Material Adverse Effect, the Borrower has no material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.





30

 

 







--------------------------------------------------------------------------------

5.8.  Subsidiaries.  Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
 All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9.  ERISA.  The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $40,000,000.  Neither the Borrower nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $40,000,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event for which the PBGC has
not waived the 30-day notice requirement has occurred with respect to any Plan,
neither the Borrower nor any other member of the Controlled Group has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Plan.

5.10.  Accuracy of Information.  No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect as of the time when made or delivered.

5.11.  

Regulation U.  Margin stock (as defined in Regulation U) constitutes less than
25% of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.

5.12.  Compliance With Laws.  The Borrower and its Principal Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.13.  Ownership of Properties.  On the date of this Agreement, the Borrower and
its Principal Subsidiaries have good title, free of all Liens other than those
permitted by Section 6.13, to all of the Property and assets reflected in the
Borrower's most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries.

5.14.  Plan Assets; Prohibited Transactions.  The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the





31

 

 







--------------------------------------------------------------------------------

making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

5.15.  Environmental Matters.  In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect, except to the extent disclosed in the Borrower’s Form
10-K and Form 10-Q reports filed with the SEC prior to the date hereof. Except
to the extent disclosed in the Borrower’s Form 10-K and Form 10-Q reports filed
with the SEC prior to the date hereof, neither the Borrower nor any Principal
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.16.  Investment Company Act. Neither the Borrower nor any Subsidiary is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended.

5.17.  Insurance.  The Borrower and its Principal Subsidiaries maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice.

5.18.  Regulatory Approval.  No consent, authorization or approval of, and/or
filing or registration with, any governmental body or regulatory authority is
required in connection with the execution, delivery or performance of the Loan
Documents or for the consummation of the transactions herein contemplated, or
for the validity or enforceability thereof (other than authorization from the
Public Service Commission of Wisconsin).

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.  Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

(i)

Within 90 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Borrower's independent certified public accountants)
audit report certified by independent certified public accountants reasonably
acceptable to the Lenders, prepared in accordance with GAAP on a





32

 

 







--------------------------------------------------------------------------------

consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows.

(ii)

Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated profit and
loss and reconciliation of surplus statements and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter,
all certified by its chief executive officer, chief financial officer or
treasurer.

(iii)

Notwithstanding the preceding provisions of this Section 6.1, if and so long as
the Borrower shall file regular and periodic reports with the SEC pursuant to
Sections 13 and 15 of the Securities Exchange Act of 1934, delivery to the
Administrative Agent of copies of the Borrower’s reports on Forms 10K and 10Q
promptly following filing thereof with the SEC, but in any event not later than
within the periods set forth in subsections 6.1(i) and (ii), shall constitute
full compliance with those sections.

(iv)

Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief executive officer, chief financial officer or treasurer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof.

(v)

As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer or treasurer of the Borrower, describing
such Reportable Event and the action which the Borrower proposes to take with
respect thereto.

(vi)

As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Principal Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Principal Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Principal Subsidiaries, which, in either case, could reasonably be expected to
have a Material Adverse Effect.  The Borrower may satisfy any such notice
requirement by delivering to the Administrative Agent a copy of the Borrower’s
report on Form 8-K describing such event, promptly following filing thereof with
the SEC.

(vii)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Principal Subsidiaries files with the SEC.

(viii)

Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

6.2.  Litigation.  The Borrower shall promptly give to each Lender notice of all
legal or arbitral proceedings, and of all proceedings before any governmental or
regulatory





33

 

 







--------------------------------------------------------------------------------

authority or agency, to which the Borrower or its Principal Subsidiaries is a
party, except proceedings that would not reasonably expected to have a Material
Adverse Effect.  The Borrower may satisfy any such notice requirement by
delivering to the Administrative Agent a copy of the Borrower’s report on Form
8-K describing such event, promptly following filing thereof with the SEC.

6.3.  Use of Proceeds.  The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Advances and the Letters of Credit for general corporate
purposes, including commercial paper back-up (in compliance with all applicable
legal and regulatory requirements).

6.4.  Notice of Default.  The Borrower will, and will cause each Principal
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default of which it becomes aware and of any other
development, financial or otherwise, of which it becomes aware which could
reasonably be expected to have a Material Adverse Effect.  The Borrower may
satisfy any such notice requirement by delivering to the Administrative Agent a
copy of the Borrower’s report on Form 8-K describing such event, promptly
following filing thereof with the SEC.

6.5.  Conduct of Business.  The Borrower will, and will cause each Principal
Subsidiary to, (a) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, (b) do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and (c)
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted and the failure so to maintain such authority
would reasonably be expected to have a Material Adverse Effect, provided that
this Section shall not be deemed to prohibit any transaction permitted under
Section 6.11 or 6.12.

6.6.  Taxes.  The Borrower will, and will cause each Principal Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP or where nonpayment could not reasonably be expected to
have a Material Adverse Effect.  

6.7.  Insurance.  The Borrower will, and will cause each Principal Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts and covering such risks as is consistent
with sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.

6.8.  Compliance with Laws.  The Borrower will, and will cause each Principal
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including
all Environmental Laws, except where noncompliance would not have a Material
Adverse Effect.





34

 

 







--------------------------------------------------------------------------------

6.9.  Maintenance of Properties.  The Borrower will, and will cause each
Principal Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its Property (except such Property the failure of which to maintain or
preserve would not have individually or in the aggregate, a Material Adverse
Effect) in good repair, working order and condition, ordinary wear and tear
excepted, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

6.10.  Inspection.  Subject to Section 9.11, the Borrower will, and will cause
each Principal Subsidiary to, permit the Administrative Agent and the Lenders,
by their respective representatives and agents, to inspect any of the Property,
books and financial records of the Borrower and each Principal Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each Principal Subsidiary, and to discuss the affairs, finances
and accounts of the Borrower and each Principal Subsidiary with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent or any Lender may designate.

6.11.  Merger.  The Borrower will not, nor will it permit any Principal
Subsidiary to, merge or consolidate with or into any other Person, except that
(i) a Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary and
(ii) the Borrower or any Principal Subsidiary may merge with or into or
consolidate with any other Person; provided that, in each case, immediately
before and after giving effect thereto, no Default or Unmatured Default shall
have occurred and be continuing and (A) in the case of any such merger or
consolidation to which the Borrower is a party, either (x) the Borrower shall be
the surviving entity or (y) the surviving entity shall be an Eligible Successor
and shall have assumed all of the obligations of the Borrower under this
Agreement and the Letters of Credit pursuant to a written instrument in form and
substance satisfactory to the Administrative Agent and the Administrative Agent
shall have received an opinion of counsel in form and substance satisfactory to
it as to the enforceability of such obligations assumed and (B) subject to
clause (A) above, in the case of any such merger or consolidation to which any
Principal Subsidiary is a party, a Principal Subsidiary shall be the surviving
entity.

6.12.  Sale of Assets.  The Borrower will not, nor will it permit any Principal
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

(i)

Dispositions of inventory in the ordinary course of business.

(ii)

Dispositions of assets which have become obsolete or no longer used or useful in
the business of the Borrower or any such Principal Subsidiary.

(iii)

Dispositions of equipment or real property to the extent that (A) such
disposition is in the ordinary course of Business or (B) such property is
exchanged for credit against the purchase price of similar replacement property
or the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property.

(iv)

Dispositions of Property by a Subsidiary to the Borrower or another Subsidiary.

(v)

Dispositions of Property that, together with all other Property of the Borrower
and its Principal Subsidiaries previously leased, sold or disposed of (other
than dispositions permitted





35

 

 







--------------------------------------------------------------------------------

by the foregoing provisions of this Section 6.12) as permitted by this Section
during the twelve-month period ending with the month in which any such lease,
sale or other disposition occurs, do not constitute a Substantial Portion of the
Property of the Borrower and its Subsidiaries.

6.13.  Liens.  The Borrower will not, nor will it permit any Principal
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Principal Subsidiaries, except:

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings.

(ii)

Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith and by appropriate proceedings diligently conducted.

(iii)

Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iv)

Lien incidental to the normal conduct of the business of the Borrower or any
Subsidiary or the ownership of its property or the conduct of the ordinary
course of its business, including (A) zoning restrictions, easements, rights of
way, reservations, restrictions on the use of real property and other minor
irregularities of title, (B) rights of lessees under leases, (C) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower or any Subsidiary on deposit
with or in the possession of such banks, (D) Liens or deposits to secure the
performance of statutory obligations, tenders, bids, leases, progress payments,
performance or return-of-money bonds, performance or other similar bonds or
other obligations of a similar nature incurred in the ordinary course of
business, and (E) Liens required by any contract or statute in order to permit
the Borrower or a Subsidiary of the Borrower to perform any contract or
subcontract made by it with or pursuant to the requirements of a governmental
entity, in each case which are not incurred in connection with the borrowing of
money, the obtaining of advances or credit or the payment of the deferred
purchase price of Property and which do not in the aggregate impair the use of
property in the operation of the business of the Borrower and its Subsidiaries
taken as a whole.

(v)

Liens on property existing at the time of acquisition thereof or Liens affecting
property of a Person existing at the time it becomes a Subsidiary of the
Borrower or at the time it is merged into or consolidated with the Borrower or a
Subsidiary of the Borrower; provided that, in either case, such Liens were not
granted in contemplation of such acquisition or in contemplation of the
transaction pursuant to which such Person became a Subsidiary; and provided
further that in either case, such Liens do not extend to or cover any property
of the Borrower or of any of its Subsidiaries other than the property that
secured the acquired Indebtedness prior to the time such Indebtedness became
Indebtedness of the Borrower or a Subsidiary.





36

 

 







--------------------------------------------------------------------------------



(vi)

Liens on property securing Indebtedness incurred prior to, at the time of, or
within 12 months after the acquisition thereof for the purpose of financing all
or part of the purchase price thereof, provided that such Liens do not extend to
or cover any other property of the Borrower or any Subsidiary and the
Indebtedness secured thereby was incurred to pay, and does not exceed, the
purchase price thereof.

(vii)

Liens on any improvements to property securing Indebtedness incurred to provide
funds for all or part of the cost of such improvements in a principal amount not
exceeding the cost of acquisition or construction of such improvements and
incurred within 12 months after completion of such improvements or construction,
provided that such Liens do not extend to or cover any property of the Borrower
or any Subsidiary other than such improvements.

(viii)

Liens to government entities granted to secure pollution control or industrial
revenue bond financings, which Liens in each financing transaction cover only
the property the acquisition of which, or the construction of which, was
financed by such financing, and property related thereto.

(ix)

any Lien incurred or deposits to secure the performance of surety bonds incurred
in the ordinary course of business consistent with past practice, provided that
such Liens shall cover only the Borrower’s or its Subsidiary’ interests in and
relating to the contract underlying the transaction for which such surety bonds
were issued.

(x)

Liens on cash or cash equivalents created or existing to secure stay or appeal
bonds or otherwise resulting from any litigation or legal proceeding which are
being contested in good faith by appropriate action promptly initiated and
diligently conducted, including the Lien of any judgment; provided that the
aggregate amount secured by all such Liens does not exceed $35,000,000.

(xi)

Liens securing any extension, renewal, replacement or refinancing of
Indebtedness secured by any Lien referred to in the foregoing clauses (v), (vi),
(vii), (viii), and (xii); provided that

(A)

such new Lien shall be limited to all or part of the same property that secured
the original Lien (plus improvements on such property) and

(B)

the amount secured by such Lien at such time is not increased to any amount
greater than the amount outstanding at the time of such renewal, replacement or
refinancing.

(xii)

agreements for and obligations relating to the joint or common use of property
owned by the Borrower or any Principal Subsidiary in common or jointly with one
or more other parties.

(xiii)

Liens existing on the date hereof and described in Schedule 6.13.

6.14.  Affiliates.  The Borrower will not, and will not permit any Principal
Subsidiary to, enter into any transaction (including the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except (i) in the ordinary course





37

 

 







--------------------------------------------------------------------------------

of business and pursuant to the reasonable requirements of the Borrower's or
such Principal Subsidiary's business and upon fair and reasonable terms no less
favorable to the Borrower or such Principal Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms-length transaction, (ii) capital
contributions to, or equity investments in, MGE Transco Investments, LLC in
connection with MGE Transco Investments, LLC’s capital contributions to, or
equity investments in, American Transmission Company LLC or (iii) pursuant to
agreements or transactions authorized or approved by the Public Service
Commission of Wisconsin or federal utilities regulatory bodies (provided that in
the case of any agreement or transaction having terms that are less favorable to
the Borrower or such Principal Subsidiary than the Borrower or such Subsidiary
would obtain in a comparable arms-length transaction, such authorization or
approval acknowledges the non-arms-length nature of such terms).  

6.15.  Financial Covenant.  The Borrower will not permit the ratio of (i) its
Consolidated Indebtedness to (ii) its Consolidated Total Capitalization to
exceed 0.65 to 1.0 at any time.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.  The Borrower shall default in the payment of any principal of any Loan
when due or in the payment of any Reimbursement Obligations within one Business
Day after the same becomes due.

7.2.  The Borrower shall default in the payment of interest on any Loan or any
other amount payable by it hereunder and such default shall continue for two
Business Days after the same becomes due and payable.

7.3.  The Borrower or any of its Principal Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness having a principal amount of $35,000,000 or more; or any event
specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due prior to its
stated maturity.

7.4.  Any representation, warranty or certification made or deemed made herein
by the Borrower, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof, shall prove to have been
false or misleading as of the time made, deemed made, or furnished in any
material respect.

7.5.  The Borrower shall default in the performance of its obligations under
Section 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15 hereof.

7.6.  The Borrower shall default in the performance of any of its other
obligations in this Agreement and such default shall continue unremedied for a
period of 30 days after the earlier of





38

 

 







--------------------------------------------------------------------------------

(i) the date on which a senior officer of the Borrower becomes aware of such
default, or (ii) the date on which notice thereof is given to the Borrower by
the Administrative Agent or any Lender (through the Administrative Agent).

7.7.  The Borrower shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due.

7.8.  The Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code (as now or hereafter in effect), (iv) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code, or
(vi) take any corporate action for the purpose of effecting any of the
foregoing.

7.9.  A proceeding or case shall be commenced, without the application or
consent of the Borrower, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of the Borrower or of all or any substantial
part of its assets, or (iii) similar relief in respect of the Borrower under any
law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against the Borrower shall be entered in an
involuntary case under the Bankruptcy Code.

7.10.  A final judgment or judgments for the payment of money in excess of
$35,000,000 in the aggregate that is not covered by insurance, performance bonds
or the like shall be rendered by a court or courts against the Borrower or any
of its Principal Subsidiaries, and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 90 days from the date of entry thereof and the
Borrower or the relevant Principal Subsidiary shall not, within such period of
90 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal.

7.11.  Any of the following events shall occur with respect to any Pension Plan:

(i)

the institution of any steps by the Borrower, any member of its Controlled Group
or any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $40,000,000; or





39

 

 







--------------------------------------------------------------------------------



(ii)

the complete or partial withdrawal from any Pension Plan by the Borrower or any
member of its Controlled Group if, as a result of such withdrawal, the Borrower
or any such member could incur any liability by such Pension Plan in excess of
$40,000,000; or

(iii)

a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA.

7.12.  Any license, consent, authorization or approval, filing or registration
now or hereafter necessary to enable the Borrower to comply with its obligations
hereunder or under any other Loan Document shall be revoked, withdrawn, withheld
or not effected or shall cease to be in full force and effect.

7.13.  A Change in Control shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.  Acceleration; Letter of Credit Account.  If any Default described in
Section 7.7 or 7.8 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder and the obligation and power of the Issuers to
issue Letters of Credit shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, any Lender or any Issuer and the Borrower will be and
become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the LC Collateral Account, equal to the
excess of  the amount of Letter of Credit Obligations at such time over  the
amount on deposit in the LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such difference, the “Collateral Shortfall Amount”).  If any
other Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (x) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (y) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent in immediately available funds the Collateral Shortfall
Amount, which funds shall be deposited in the LC Collateral Account.

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.





40

 

 







--------------------------------------------------------------------------------

8.2.  Amendments.  Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall:

(i)

without the consent of each Lender affected thereby:

(a)

extend the Facility Termination Date or the final maturity of any Loan, forgive
all or any portion of the principal amount of any Loan or reduce the rate or
extend the time of payment of any interest or fees hereunder;

(b)

extend the expiry date of any Letter of Credit to a date after the Facility
Termination Date; or

(c)

increase the amount of the Commitment of any Lender; or

(d)

amend Section 11.2; or

(ii)

without the consent of all Lenders:

(a)

reduce the percentage specified in the definition of Required Lenders;

(b)

permit the Borrower to assign its rights under this Agreement;

(c)

amend this Section 8.2; or

(d)

release any funds from the LC Collateral Account, except to the extent such
release is expressly permitted hereunder.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer.  The
Administrative Agent may waive payment of the fee required under Section 12.3.2
without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except for matters described in subsection (i) or clauses (c) and (d) of
subsection (ii) of this Section 8.2.

8.3.  Preservation of Rights.  No delay or omission of the Lenders, the Issuers
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in





41

 

 







--------------------------------------------------------------------------------

writing signed by the Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the Lenders and the Issuers until the
Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1.  Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive during the period that the
Credit Extensions are outstanding.

9.2.  Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3.  Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4.  Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the Lenders and the
Issuers and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the Lenders and the Issuers relating to the
subject matter thereof other than the fee letter described in Section 10.13.

9.5.  Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6.  Expenses; Indemnification.  (3)  The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including attorneys’ fees and charges of attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent or the
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including via the internet, review, amendment,
modification, and administration of the Loan Documents.  The Borrower also
agrees to reimburse the Administrative Agent, the Arranger, each Lender and each
Issuer for any costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the





42

 

 







--------------------------------------------------------------------------------

Administrative Agent, the Arranger, such Lender and such Issuer, which attorneys
may be employees of the Administrative Agent, the Arranger, such Lender or such
Issuer) paid or incurred by the Administrative Agent, the Arranger, any Lender
or any Issuer in connection with the collection and enforcement of the Loan
Documents.  Expenses being reimbursed by the Borrower under this Section include
costs and expenses incurred in connection with the Reports described in the
following sentence.  The Borrower acknowledges that from time to time JPMCB may
prepare and may distribute to the Lenders (but shall have no obligation or duty
to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by JPMCB from
information furnished to it by or on behalf of the Borrower, after JPMCB has
exercised its rights of inspection pursuant to this Agreement.

(ii)

The Borrower hereby further agrees to indemnify the Administrative Agent, the
Arranger, each Lender, each Issuer, their respective affiliates, and each of
their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including all expenses of
litigation or preparation therefor whether or not the Administrative Agent, the
Arranger, any Lender, any Issuer or any affiliate is a party thereto) which any
of them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loan hereunder except
to the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.  In the case of any
investigation, litigation or proceeding to which the indemnity in this Section
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a third party, by the Borrower or by an
affiliate of the Borrower.  The obligations of the Borrower under this Section
9.6 shall survive the payment of the Obligations and the termination of this
Agreement.

9.7.  Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8.  Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles,
except that any calculation or determination which is to be made on a
consolidated basis (i) shall be made for the Borrower and all its Subsidiaries,
and (ii) shall exclude any assets, liabilities, revenues and expenses that are
included in Borrower’s financial statements from other “variable interest
entities” as a result of the application of FIN No. 46, Consolidation of
Variable Interest Entities – an Interpretation of ARB No. 51, as updated through
FIN No. 46-R and as modified by FIN No. 94.  

If at any time any change in GAAP (including the adoption of International
Financial Reporting Standards) would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Borrower or the
Required Lenders shall so request, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders, which shall not be unreasonably withheld, delayed or conditioned);
provided that, until





43

 

 







--------------------------------------------------------------------------------

so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein.

9.9.  Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.10.  Nonliability of Lenders.  The relationship between the Borrower on the
one hand and the Lenders, the Issuers and the Administrative Agent on the other
hand shall be solely that of borrower and lender.  None of the Administrative
Agent, the Arranger, any Lender or any Issuer shall have any fiduciary
responsibilities to the Borrower.  None of the Administrative Agent, the
Arranger, any Lender or any Issuer undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations.  The Borrower agrees that none of the
Administrative Agent, the Arranger, any Lender or any Issuer shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of the
Administrative Agent, the Arranger, any Lender or any Issuer shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect or consequential damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

9.11.  Confidentiality.  Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement or in
connection with any inspection conducted pursuant to Section 6.10 in confidence,
except for disclosure (i) to its Affiliates, to other Lenders and their
respective Affiliates and the directors, officers, employees, agents, trustees,
advisors and representatives of any of the foregoing (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, (iii) to regulatory officials, (iv)
to any Person as requested pursuant to or as required by law, regulation, or
legal process, (v) to any Person in connection with any legal proceeding to
which such Lender is a party, (vi) to such Lender’s direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, (vii) permitted by
Section 12.4, (viii) with the consent of Borrower, and (ix) to the extent such
information (a) becomes publicly available other than as a result of a breach of
this Section or (b) becomes available to any Lender on a nonconfidential basis
from a source other than Borrower. 

9.12.  Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the FRB) for the
repayment of the Loans provided for herein.





44

 

 







--------------------------------------------------------------------------------

9.13.  Disclosure.  The Borrower and each Lender hereby acknowledge and agree
that JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.14.  USA PATRIOT ACT NOTIFICATION.  The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:  

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for the
Borrower: When the Borrower opens an account, the Lenders will ask for the
Borrower’s name, tax identification number, business address and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower.  The Administrative Agent and the Lenders may also ask to see the
Borrower’s legal organizational documents or other identifying documents.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1.  Appointment; Nature of Relationship.  JPMorgan Chase Bank, N.A. is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

10.2.  Powers.  The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Administrative Agent shall have no implied duties to
the Lenders, or any obligation to the





45

 

 







--------------------------------------------------------------------------------

Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Administrative Agent.

10.3.  General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4.  No Responsibility for Loans, Recitals, etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including any
agreement by an obligor to furnish information directly to each Lender; (c) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered solely to the Administrative Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries.  The Administrative Agent shall have no
duty to disclose to the Lenders information that is not required to be furnished
by the Borrower to the Administrative Agent at such time, but is voluntarily
furnished by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

10.5.  Action on Instructions of Lenders.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders or all Lenders, as appropriate, and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall
be under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6.  Employment of Administrative Agents and Counsel.  The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the





46

 

 







--------------------------------------------------------------------------------

contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

10.7.  Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8.  Administrative Agent’s Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (i) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including for
any such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to Section
3.5(vii) shall, notwithstanding the provisions of this Section 10.8, be paid by
the relevant Lender in accordance with the provisions thereof.  The obligations
of the Lenders under this Section 10.8 shall survive payment of the Obligations
and termination of this Agreement.

10.9.  Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

10.10.  Rights as a Lender.  In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,





47

 

 







--------------------------------------------------------------------------------

include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

10.11.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any Issuer or any other Lender and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arranger, any Issuer or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.  Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.

10.12.  Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders; provided
that the Administrative Agent may not be removed unless the Administrative Agent
(in its individual capacity) and any affiliate thereof acting as an Issuer is
relieved of all of its duties as an Issuer pursuant to documentation reasonably
satisfactory to such Person on or prior to the date of such removal.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within 30 days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder.  If the Administrative Agent has resigned or been removed and
no successor Administrative Agent has been appointed, the Lenders may perform
all the duties of the Administrative Agent hereunder and the Borrower shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until





48

 

 







--------------------------------------------------------------------------------

such successor Administrative Agent has accepted the appointment.  Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Administrative Agent.  Upon the effectiveness of the resignation or
removal of the Administrative Agent, the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.12, then the term “Prime Rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.

10.13.  Administrative Agent and Arranger Fees.  The Borrower agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger from
time to time.

10.14.  Delegation to Affiliates.  The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.

10.15.  Other Agents.  The Syndication Agents shall not have any duties or
obligations of any kind under this Agreement.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1.  Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

11.2.  Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 and payments made to any
Issuer in respect of Reimbursement Obligations so long as the Lenders have not
funded their participations therein) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly





49

 

 







--------------------------------------------------------------------------------

upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
ratable proportion of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.  Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with Section
12.3.  The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligation to its
trustees; provided that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided that the Administrative
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person.  Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents.  Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Loan.

12.2.  Participations.

12.2.1.  Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all





50

 

 







--------------------------------------------------------------------------------

purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

12.2.2.  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.

12.2.3.  Benefit of Setoff.  The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3.  Assignments.

12.3.1.  Permitted Assignments.  Any Lender may at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto.  The consent of the Borrower, each Issuer and the Administrative Agent
shall be required prior to an assignment becoming effective with respect to a
Purchaser which is not a Lender or an Affiliate thereof; provided that if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required.  Such consent shall not be unreasonably withheld or delayed.  Each
such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof shall (unless each of the Borrower and the Administrative
Agent otherwise consents) be in an amount not less than the lesser of (i)
$5,000,000 or (ii) the remaining amount of the assigning Lender’s Commitment
(calculated as at the date of such assignment) or outstanding Loans (if the
applicable Commitment has been terminated).

12.3.2.  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Section 12.3.1, and
(ii) payment of a $4,000 fee to the Administrative Agent for processing such
assignment (unless such fee is waived by the Administrative Agent), such
assignment shall become effective on the effective date specified in such
assignment.  The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and the Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and





51

 

 







--------------------------------------------------------------------------------

after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
the Aggregate Outstanding Credit Exposure assigned to such Purchaser.  Upon the
consummation of any assignment to a Purchaser pursuant to this Section 12.3.2,
the transferor Lender, the Administrative Agent and the Borrower shall, if the
Purchaser desires that its Loans be evidenced by a Note, make appropriate
arrangements so that a Note is issued to such Purchaser.

12.3.3.  Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

12.3.4.  Resignation as Issuer.  Notwithstanding anything to the contrary
contained herein, if at any time any Lender assigns all of its Commitment and
Loans pursuant to this Section 12.3, such Lender may, upon 30 days’ notice to
the Borrower and the Lenders, resign as an Issuer.  If any Lender so assigns all
of its Commitment and Loans, it shall (i) retain all the rights and obligations
of an Issuer hereunder with respect to all Letters of Credit issued by it that
are outstanding as of the effective date of such assignment (including the right
to require the Lenders to fund risk participations in respect of such Letters of
Credit) and (ii) have no right or obligation to issue Letters of Credit on or
after the effective date of such assignment.  

12.4.  Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
any information contained in any Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.

12.5.  Tax Treatment.  If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

12.6.  Restructure or Transfer.  Notwithstanding any other provision of this
Agreement, no Lender may assign, sell a participation in or otherwise transfer
any of its rights or obligations hereunder to the Borrower or any Affiliate
thereof.





52

 

 







--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1.  Notices.  Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its administrative questionnaire
delivered to the Administrative Agent or (z) in the case of any party, at such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 13.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

13.2.  Electronic Communications.  Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
 provided that the foregoing shall not apply to notices to any Lender pursuant
to Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
 The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

13.3.  Change of Address.  The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.





53

 

 







--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall
become effective when it has been executed by the Borrower, the Administrative
Agent and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1.  CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF WISCONSIN, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2.  WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]





54

 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.

MADISON GAS AND ELECTRIC COMPANY




By:

/s/ Jeffrey C. Newman

Title:

Vice President, Chief Financial Officer, Secretary and Treasurer




133 S. Blair St.

Madison, WI  53701




Attention:

Vice President, Chief Financial Officer, Secretary and Treasurer

Telephone:

608-252-7149

Fax:

608-252-7098








 

 

 







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Issuer and as a Lender




By:

/s/ David N. Slezewski

Title:

Vice President




22 E. Mifflin St.

Madison, WI 53703




Attention:

David N. Slezewski

Telephone:

608-282-6575

Fax:

608-282-6596








 

 

 







--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender




By:

/s/ Carlos E. Morales

Title:

Vice President




Bank of America, N.A.

135 South LaSalle Street,

Chicago, IL  60603




Attention:

Carlos E. Morales

Telephone:

312-992-6357

Email:

carlos.e.morales@baml.com








 

 

 







--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and a Lender




By:

/s/ Mary Pat Williams

Title:

Vice President




1 South Pinckney Street

P.O. Box 7900

Madison, WI 53707-7900




Attention:

Mary Pat Williams

Telephone:

608-252-4353

Email:

mary.pat.williams@usbank.com




 





 

 

 







--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS




Lender

Commitment

JPMorgan Chase Bank, N.A.

$35,000,000

Bank of America, N.A.

$20,000,000

U.S. Bank National Association  

$20,000,000

 

 

TOTAL

$75,000,000








 

 

 







--------------------------------------------------------------------------------

PRICING SCHEDULE




Status

Level I

Status

Level II

Status

Level III

Status

Level IV

Status

Level V

Status

Eurodollar Margin

1.00%

1.250%

1.500%

1.75%

2.00%

Base Rate Margin

0.00%

0.250%

0.500%

0.75%

1.00%

Commitment Fee Rate

0.100%

0.125%

0.150%

0.175%

0.200%

Letter of Credit Fee Rate

1.00%

1.250%

1.500%

1.75%

2.00%




The Eurodollar Margin, the Base Rate Margin, the Commitment Fee Rate and the
Letter of Credit Fee Rate shall be determined in accordance with the foregoing
table based on the Borrower’s Status as determined from its then-current Moody’s
and S&P Ratings.  The credit rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date.  If at
any time the Borrower has no Moody’s Rating or no S&P Rating, but has a Rating,
the Status shall be determined based on the Rating that is then in effect.  If
at any time the Borrower has no Moody’s Rating and no S&P Rating, Level V Status
shall exist.




“Level I Status” exists at any date if, on such date, the Moody’s Rating is Aa2
or better or the S&P Rating is AA or better.




“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Moody’s Rating is Aa3 or better or the
S&P Rating is AA- or better.




“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Moody’s Rating is
A1 or better or the S&P Rating is A+ or better.




“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I, Level II or Level III Status and (ii) the Moody’s Rating
is A2 or better or the S&P Rating is A or better.




“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for any other Status.




“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit enhancement.




“Rating” means the S&P Rating or the Moody’s Rating.




“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a division of The McGraw Hill Companies, Inc., and then in effect with
respect to the Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement.





 

 

 







--------------------------------------------------------------------------------




“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.




If the Borrower is split-rated and the ratings differential is one level, the
better rating will apply.  If the Borrower is split-rated and the ratings
differential is two levels or more, the intermediate rating at the midpoint will
apply.  If there is no midpoint, the higher of the intermediate ratings will
apply.





 

 

 







--------------------------------------------------------------------------------

Schedule 5.8




Subsidiaries




Name

Jurisdiction of Incorporation

Percentage Owned

MGE Transco Investment, LLC

Wisconsin

63.94%








 

 

 







--------------------------------------------------------------------------------

Schedule 6.13




Liens




Indenture of Mortgage and Deed of Trust between Madison Gas and Electric Company
and Firstar Trust Company, as Trustee, dated as of January 1, 1946.





 

 

 







--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OPINION


[to be attached]





A-1

 

 







--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE



To:

The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of July 30, 2010 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Madison Gas and Electric Company (the
“Borrower”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  I am the duly elected __________ of the Borrower;

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

**[5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.]**

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

















B-1

 

 







--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of               ,
       .








B-2

 

 







--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE




Compliance as of _________, ____ with

Provisions of ____ and ______ of

the Agreement





B-3

 

 







--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due





B-4

 

 







--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AGREEMENT




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including any letters of credit and guaranties included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) (the “Assigned Interest”).  Such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

1.

Assignor:




2.

Assignee:

 




3.

Borrower:

Madison Gas and Electric Company




4.

Administrative

Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement.




5.

Credit Agreement:

Credit Agreement dated as of July 30, 2010 among the Borrower, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.




6.

Assigned Interest:








C-1

 

 







--------------------------------------------------------------------------------





Facility Assigned

Aggregate Amount of Commitment/Loans for all Lenders*

Amount of Commitment/Loans Assigned*

Percentage Assigned of Commitment/Loans1

____________

$

$

_______%

____________

$

$

_______%

____________

$

$

_______%




7.

Trade Date:

1

Effective Date: ____________________, 20__ TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE ADMINISTRATIVE
AGENT.]




The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR
[NAME OF ASSIGNOR]







By:


Title:







ASSIGNEE
[NAME OF ASSIGNEE]







By:


Title:

[Consented to and]1 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent







By:


Title:







[Consented to:]1





C-2

 

 







--------------------------------------------------------------------------------


[NAME OF RELEVANT PARTY]







By:


Title:





C-3

 

 







--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.  Representations and Warranties.  




1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.




.2.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1(i) and (ii) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender and (iv) if it
is a Non-U.S. Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.




2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the assignee for amounts
which have accrued from and after the Effective Date.








C-1

 

 







--------------------------------------------------------------------------------



3.

General Provisions.  This Assignment shall be binding upon, and inure to t he
benefit of, the parties hereto and their respective successors and assigns.
 This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment.  This Assignment shall be
governed by, and construed in accordance with, the law of the State of
Wisconsin.





C-2

 

 







--------------------------------------------------------------------------------

EXHIBIT D

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION




To

JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement described below.

Re:

Credit Agreement, dated as of July 30, 2010 (as the same may be amended or
modified, the “Credit Agreement”), among Madison Gas and Electric Company (the
“Borrower”), the Lenders named therein and the Administrative Agent.
 Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided that the Administrative Agent may otherwise transfer
funds as hereafter directed in writing by the Borrower in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.11 of the Credit Agreement.

Facility Identification Number(s)

Customer/Account Name

Transfer Funds To






For Account No.

Reference/Attention To

Authorized Officer (Customer Representative)

Date


(Please Print)

Signature

Bank Officer Name

Date


(Please Print)

Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)





D-1

 

 







--------------------------------------------------------------------------------

EXHIBIT E
NOTE

[Date]


 

Madison Gas and Electric Company, a Wisconsin corporation (the “Borrower”),
promises to pay to the order of ____________________________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Section 2.2 of the Agreement (as hereinafter
defined), in immediately available funds at the office of the Administrative
Agent determined pursuant to the terms of the Agreement referred to below,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of July 30, 2010 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

MADISON GAS AND ELECTRIC COMPANY







By:


Print Name:


Title:

          





 

 

 







--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF MADISON GAS AND ELECTRIC COMPANY,
DATED _____________,










Date

Principal
Amount of
Loan

Maturity
of Interest
Period

Principal
Amount
Paid

Unpaid
Balance












































 

 

 







--------------------------------------------------------------------------------




EXHIBIT F




FORM OF INCREASE REQUEST

[__________ __], 200[_]







JPMorgan Chase Bank, N.A., as administrative agent

(in such capacity, the “Administrative Agent”)

under the Credit Agreement described below.

Ladies/Gentlemen:

Please refer to the Credit Agreement dated as of July 30, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among MGE Energy, Inc. (the “Borrower”), various financial
institutions and JPMorgan Chase Bank, N.A., as Administrative Agent.
 Capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.

In accordance with Section 2.18 of the Credit Agreement, the Borrower hereby
requests an increase in the Aggregate Commitment from $__________ to
$__________.  Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as an Additional
Lender under the Credit Agreement with a Commitment of $____________] as set
forth in the letter attached hereto.  Such increase shall be effective three
Business Days after the date that the Administrative Agent acknowledges receipt
of the letter attached hereto or such other date as is agreed among the
Borrower, the Administrative Agent and the [increasing] [Additional] Lender.

Very truly yours,

MGE Energy, Inc.




By: __________________________________

          Name: ________________________________

Title: _________________________________

      





 

 

 







--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT [ ]

[Date]




JPMorgan Chase Bank, N.A., as administrative agent

(in such capacity, the “Administrative Agent”)

under the Credit Agreement described below.




Ladies/Gentlemen:

Please refer to the letter dated __________, 20__ from MGE Energy, Inc. (the
“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.18 of the Credit Agreement dated as of July
30, 2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, various financial institutions
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
but not defined herein have the respective meanings set forth in the Credit
Agreement.

The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acknowledgment of receipt hereof by the
Administrative Agent or on such other date as may be agreed among the Borrower,
the Administrative Agent and the undersigned.

Very truly yours,

[NAME OF INCREASING LENDER]




By:_________________________

Title:______________________

Receipt acknowledged as of

_____________, 20___

JPMorgan Chase Bank, N.A., as Administrative Agent

By: ___________________________________

Name: ________________________________  

Title: _________________________________




[ISSUERS]





 

 

 







--------------------------------------------------------------------------------

ANNEX 2 TO EXHIBIT [ ]

[Date]




JPMorgan Chase Bank, N.A., as administrative agent

(in such capacity, the “Administrative Agent”)

under the Credit Agreement described below.




Ladies/Gentlemen:

Please refer to the letter dated __________, 20___ from MGE Energy, Inc. (the
“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.18 of the Credit Agreement dated as of July
30, 2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, various financial institutions
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used
but not defined herein have the respective meanings set forth in the Credit
Agreement.

The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the consent hereto by the Administrative Agent and
each Issuer and the acknowledgement of receipt hereof by the Administrative
Agent, or on such other date as may be agreed among the Borrower, the
Administrative Agent and the undersigned.

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; and
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution and
delivery of this letter and the performance of its obligations as a Lender under
the Credit Agreement.

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this letter.





 

 

 







--------------------------------------------------------------------------------

The following administrative details apply to the undersigned:

(A)

Notice Address:

Legal name: __________________________

Address:  

_______________________________

_______________________________

_______________________________

Attention:  _____________________________

Telephone:  (___) _______________________

Facsimile:  (___) ______________________

(B)

Payment Instructions:

Account No.:  ___________________________

At:

__________________________

___________________________

___________________________

Reference:    ___________________________

Attention:    ___________________________

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this letter by
telecopy shall be effective as delivery of a manually executed counterpart of
this letter.  This letter shall be governed by, and construed in accordance
with, the law of the State of Wisconsin.

Very truly yours,

[NAME OF NEW LENDER]




By:_________________________

Title:______________________





 

 

 







--------------------------------------------------------------------------------

Acknowledged and consented to as of

______________, 20___

JPMorgan Chase Bank, N.A., as Administrative Agent




By: ___________________________________

Name: ________________________________  

Title: _________________________________

[ISSUERS]








 

 

 





